Name: ECSC High Authority: Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  prices;  iron, steel and other metal industries
 Date Published: 1953-05-04

 Avis juridique important|31953D0031ECSC High Authority: Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry Official Journal 006 , 04/05/1953 P. 0111 - 0112 Danish special edition: Series I Chapter 1952-1958 P. 0011 English special edition: Series I Chapter 1952-1958 P. 0011 Greek special edition: Chapter 08 Volume 1 P. 0007 Spanish special edition: Chapter 08 Volume 1 P. 0008 Portuguese special edition Chapter 08 Volume 1 P. 0008 Finnish special edition: Chapter 13 Volume 1 P. 0003 Swedish special edition: Chapter 13 Volume 1 P. 0003 DECISION No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industryTHE HIGH AUTHORITY, Having regard to Article 60 (2) (a) and Article 63 (2) of the Treaty; Whereas the price lists and conditions of sale applied by undertakings must be such as make it possible to verify that the rules of competition laid down in the Treaty, in particular in Articles 4 and 60 thereof, are being observed; Whereas they must ensure that users are able to ascertain the quality and calculate precisely the cost of the products they are considering buying, and to compare offers from various suppliers; Whereas the rules made for that purpose must apply both to purchasers for resale in the unaltered state and to commission agents, as well as to producer undertakings themselves; After consulting the Consultative Committee; DECIDES:Article 1Undertakings in the steel industries shall publish their price lists and conditions of sale in accordance with the provisions of this Decision, Undertakings in the iron ore industries shall however remain bound by the provisions of Decision No 4-53 of 12 February 1953. Article 2All price lists and conditions of sale published shall contain the following minimum information: (a) basic prices according to category of products; (b) extras which apply, showing at least: - any additional charge for size or length; - any increase for certain grades and qualities; - any increase or reduction related to quantity ordered; - tolerances not liable to surcharge; - any increase for reduced tolerances; - any surcharge or increase normally applied in connection with delivery of the various products; (c) place of delivery; (d) method of quotation; (e) costs in connection with method of shipment; (f) discounts, rebates, premiums or any other kind of benefit to dealers, selling agencies or users; (g) terms of payment; (h) nature and amount of taxes and other charges additional to the prices on the price lists, under the terms offered to purchasers; (i) where the conditions which apply to the transaction relate to the price list in force on the day on which the order is placed and may be subject to revision, - the circumstances in which such revision may occur. Article 3Price lists shall not refer to products which do not in fact fall within the range of products of the undertaking concerned. Article 41. (a) Price lists and conditions of sale shall apply not earlier than five clear days after they have been addressed in printed form to the High Authority; (b) Sellers shall, upon request, communicate them to anyone interested; (c) The High Authority may decide to publish such price lists and conditions of sale by means of a special publication. 2. Paragraph 1 shall apply equally to any amendment of price lists and conditions of sale. Article 51. Undertakings shall frame their conditions of sale in such a way that their customers, selling agencies and commission agents shall, when reselling their products in the unaltered state otherwise than by sale ex depot, be under an obligation to make their price lists and conditions of sale comply with the rules set out in this Decision. Where in their price lists purchasers, selling agencies and commission agents do not state their own prices or conditions of sale, they may discharge their obligation by making available in the manner required by Article 4 the price lists and conditions of sale drawn up in pursuance of this Decision by producer undertakings in respect of their sales. 2. Undertakings shall be held liable for any breach of the foregoing obligation committed by their direct agents, selling agencies or commission agents. Article 6The foregoing provisions shall apply to price lists and conditions of sale drawn up after the date of this Decision and in any event to all price lists and conditions in force as from 20 May 1953. However, the time limit of five days prescribed by Article 4 shall be compulsory only in the case of price lists and conditions entering into force not earlier than 20 May 1953. For the date 20 May there shall be substituted 31 May 1953 in respect of price lists and conditions adopted by re-rolling mills.This Decision was considered and adopted by the High Authority at its meeting on 2 May 1953. For the High Authority The President Jean MONNET